Order entered October 31, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00429-CR

                         KAILLE WRIGHT, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-30193-U

                                     ORDER

      Before the Court is the October 27, 2022 request of court reporter Sasha S.

Brooks for a second extension of time to file the reporter’s record. We GRANT

the request and ORDER the reporter’s record filed by November 28, 2022. We

caution Ms. Brooks that further extensions are disfavored.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE